DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foi et al. (US Pub No. 20150254813 A1) in view of Anderson et al. (US Patent No. 5526446 A).   

Regarding Claim 1,
Foi discloses A method comprising: determining a plurality of column mean values for an image frame comprising scene 5information and noise information; (Foi, [0015], [0055], Fig. 2A-2B, discloses examples of random noise in video images in accordance with an embodiment of the disclosure; video image data captured by many image sensors exhibit both random noise and FPN.  Whereas many conventional filtering techniques simply model noise present in still or video images as random and unstructured noise, systems and methods disclosed herein advantageously model both noise column pixels in scene is disclosed)) 

performing a spectral transform on at least a subset of the column mean values to determine spectral coefficients; (Foi, [0037], [0082], Fig. 2A-2C, discloses filtering operations may be adaptively performed on the spatiotemporal volumes based on the estimated noise parameters and the motion captured in the volumes (e.g., relative spatial alignment of image blocks from frame to frame).  In some embodiments, such filtering operations may be efficiently performed by applying a three-dimensional (3-D) transform (e.g., a discrete cosine transform (DCT), discrete sine transform (DST), discrete wavelet transform (DWT), or other orthogonal transforms) to the spatiotemporal volumes to obtain 3-D spectra, modifying (e.g., adjusting, adaptively shrinking) coefficients of the 3-D spectra, and applying an inverse transform to obtain filtered spatiotemporal volumes.  Image blocks from the filtered spatiotemporal volumes may be 
photographs captured by a digital camera); the PSD graph of random noise in Fig. 3A shows a larger horizontal correlation, which may typically be due to column 
noise in many types of image sensors.  As may be appreciated, correlations of noise may be analyzed and expressed with respect to other transforms than the Fourier transform, for example, with respect to the discrete cosine transform (DCT), various types of wavelet transforms, or other suitable transforms; filtering may be performed on 3-D transform domain representations (which may also be referred to as 3-D spectra) of the spatiotemporal volumes.  For example, referring again to FIG. 5, filtering operations may include applying a three-dimensional (3-D) transform to the spatiotemporal volumes to obtain 3-D spectra (e.g., at operation 510), modifying (e.g., adaptively shrinking) coefficients of the 3-D spectra (e.g., at operation 512), and applying an inverse transform to obtain filtered spatiotemporal volumes (e.g., at operation 514).  It is also contemplated that other forms of regularization such as weighted averaging or diffusion may be performed in place of or in addition to operations 510-514; spectral transformation is performed on image pixel values (column mean values))
 
performing a reverse spectral transform on the adjusted spectral coefficients to determine 10adjusted column mean values; (Foi, [0082], [0093], Fig. 2A-2C, discloses the PSD graph of random noise in Fig. 3A shows a larger horizontal correlation, which may inverse (reverse) transformation is performed on the spectral coefficients of the image to determine adjusted column) and 

generating column correction terms to reduce the noise information using the adjusted column mean values.  (Foi, [0093], Fig. 2A-2C, discloses at operation 512, other operations may also be performed on the shrunk 3-D spectra (e.g., shrunk 3-D spectrum 708) for further processing or manipulation.  For example, in one embodiment, the spectral coefficients may be further modified using collaborative .alpha.-rooting or other techniques that sharpen and/or enhance the contrast in images by boosting appropriate ones of the spectral coefficients.  In other examples, image restoration, deblurring, sharpening, equalization, super-resolution, or other operations may be image pixel values are modified (corrected) in order to reduce noise in image)

		Foi does not explicitly disclose adjusting the spectral coefficients to reduce the scene information;
		Adelson discloses adjusting the spectral coefficients to reduce the scene information; (Anderson, Abstract, Col. 3, Lines 4-13, discloses a technique is provided to remove noise from images and to enhance their visual appearance through the utilization of a technique which converts an image into a set of coefficients in a multi-scale image decomposition process, followed by modification of each coefficient based on its value and the value of coefficients of related orientation, position, or scale, which is in turn followed by a reconstruction or synthesis process to generate the enhanced image.  Also contributing to the improved enhancement is a set of orientation tuned filters of a specialized design to permit steering, with the analysis and synthesis filters also having a self-inverting characteristic.  Additionally, steerable pyramid architecture is used for image enhancement for the first time, with the steering being provided by the above orientation tuned filters.  The utilization of related coefficients permits coefficient modification with multipliers derived through a statistical or neural-network analysis of 

the modifiers corresponding to vectors which result in translating the degraded 
image coefficients into clean image coefficients, in essence by cancelling those portions of a coefficient due to noise.  Further improvements include an overlay of classical coring on single coefficients.  Thus, the subject technique provides improved image enhancement through the use of a multi-band or scale-oriented analysis and synthesis transform having improved coefficient modification, good orientation tuning, improved bandpass characteristics, and good spatial localization; the bands that are referred to herein are logarithmically-spaced, multi-frequency bands.  So-called pyramid-type processing allows one to minimize processing time and hardware while at the same time breaking up an image into different scales or frequency bands.  In general, it will be appreciated that by subdividing down the original image, the smaller the image size the lower the spatial frequency.  Thus, for the highest spatial frequency 
band, one utilizes the smallest scale representation of the image, with the 
most samples, whereas for the lowest passband, one utilizes the largest scale, 
with the least samples; spectral coefficients are reduced to decrease the dimensionality computational resources)
 
	
 		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Foi with Adelson to reduce noise in an image. One would be motivated to modify Foi that teaches correcting spectral coefficients of image for noise reduction in image by teachings of Adelson that teaches modifying spectral coefficients to reduce computational resources in noise reduction in order to accurately reduce noise in an image with increases computational speed. (see Adelson, Col.3, Lines 4-13). Therefore, 

Regarding Claim 2,
The combination of Foi and Adelson further discloses 15selecting a plurality of partitions of the image frame, wherein the adjusted column mean values are a set of adjusted column mean values associated with a selected one of the partitions; 
determining a set of adjusted column mean values for each of the remaining selected partitions; (Foi, [0066], [0076], discloses some bad pixels (e.g., stuck pixels that always show a fixed value or dead pixels that never detect light) may result in impulse noise of extremely low probability, and thus may not be adequately captured by equation 1.  However, various embodiments of the disclosure contemplate incorporating simple mean/median operations based on a look-up table or other inexpensive ad-hoc procedures to compensate for such cases; at operation 410, spatiotemporal volumes (e.g., containing image blocks extracted from different temporal positions, such as from different video image frames) may be constructed from image blocks (e.g., image patches such as fixed-size patches or portions of a video image frame) extracted from video image frames.  In various aspects of process 400, filtering and/or other 
processing operations may be performed on the constructed spatiotemporal 
volumes; image pixel block values (partitions) are adjusted) and 

wherein the generating comprises selectively updating the column correction terms using 20the adjusted column mean values for each of the partitions.  (Foi, [0066], [0076], image pixel block values that are of certain coefficients are selectively updated or corrected). Additionally, the rational and motivation to combine the references Foi and Adelson as applied in claim 1 apply to this claim. 

Regarding Claim 5, 
		The combination of Foi and Adelson further discloses wherein the adjusting comprises reducing at least one of the spectral coefficients.  (Anderson, Abstract, Col. 3, Lines 4-13, discloses a technique is provided to remove noise from images and to enhance their visual appearance through the utilization of a technique which converts an image into a set of coefficients in a multi-scale image decomposition process, followed by modification of each coefficient based on its value and the value of coefficients of related orientation, position, or scale, which is in turn followed by a spectral coefficients are reduced to decrease the dimensionality computational resources). Additionally, the rational and 

Regarding Claim 6, 
		The combination of Foi and Adelson further discloses wherein the one of the spectral coefficients is associated with a basis function component having a lowest frequency among the spectral coefficients.  (Foi, [0118], [0085], discloses a 3-D transform to the constructed spatiotemporal volumes may be performed to obtain corresponding 3-D spectra, in a similar manner as discussed above for operation 510 of process 500.  At operation 1312, process 1300 may process, manipulate, modify, or otherwise operate on the coefficients of 3-D spectrum coefficients to reduce or otherwise suppress at least some effects of atmospheric turbulence (e.g., blurring due to atmospheric turbulence).  As discussed above for operations 1306 and 1309, spatial low/mid-frequency components of the effects of atmospheric turbulence on input video 1301 may be suppressed by the block-wise motion tracking and trajectory smoothing according to various embodiments of the disclosure.  Thus, for example, some higher spatial frequency components of the atmospheric turbulence effects may remain within the content of each image block, which may be suppressed by operating on the coefficients of 3-D spectra at operation 1312; [0085] Referring also to FIG. 7, a resulting 3-D spectrum 702 may comprise a plurality of spectral coefficients (shown as small circles in FIG. 7) representing the spatiotemporal volume in the 3-D transform domain.  3-D spectrum 702 may also include a direct current (DC) plane 704 and an alternating current (AC) co-volume 706.  DC plane 704 may be viewed as a collection of DC-terms, 
FIG. 7 is merely a visual presentation provided for purposes of explaining filtering operations on a 3-d spectrum, and as such, the depiction of the location, size, and/or shape of 3-D spectrum 702, DC plane 704, AC co-volume 706 should not be understood as limiting a resulting 3-D spectrum; lower frequency component coefficients are filtered for image spectral transformation). Additionally, the rational and motivation to combine the references Foi and Adelson as applied in claim 1 apply to this claim.

Regarding Claim 7, 
		The combination of Foi and Adelson further discloses wherein the column mean values comprise a one 15dimensional array.  (Adelson, Col. 3, Lines 15-35, discloses a technique for coring within a Laplacian pyramid.  There are a number of problems with the above-mentioned pyramid scheme.  One problem is that the Laplacian pyramid technique has a disadvantage that the analysis filters used for building the pyramid are bandpass filters; but the synthesis filters that are used for reconstruction of the image are lowpass filters.  This asymmetry in the mathematics results in broadband changes one dimensional array is disclosed). Additionally, the rational and motivation to combine the references Foi and Adelson as applied in claim 1 apply to this claim.

Regarding Claim 8,
The combination of Foi and Adelson further discloses performing the spectral transform, the adjusting, and the reverse spectral transform to determine adjusted column mean values for a plurality of overlapping subsets of the column mean values of the one dimensional array.  (Adelson, Col. 3, Lines 15-35, discloses a technique for coring within a Laplacian pyramid.  There are a number of problems with the above-mentioned pyramid scheme.  One problem is that the Laplacian pyramid technique has a disadvantage that the analysis filters used for building the pyramid are bandpass filters; but the synthesis filters that are used for reconstruction of the image are lowpass filters.  This asymmetry in the mathematics results in broadband changes to the image which are unwanted.  For instance, in the context of a transform, the result of convolution of an image with a filter is represented as an x, y array of coefficients.  For enhancement, one 

Regarding Claim 9, 
		The combination of Foi and Adelson further discloses wherein the spectral transform is a discrete cosine transform or a discrete wavelet transform.  filtering operations may be adaptively performed on the spatiotemporal volumes based on the estimated noise parameters and the motion captured in the volumes (e.g., relative spatial alignment of image blocks from frame to frame).  In some embodiments, such filtering operations may be efficiently performed by applying a three-dimensional (3-D) transform (e.g., a discrete cosine transform (DCT), discrete sine transform (DST), discrete wavelet transform (DWT), or other orthogonal transforms) to the spatiotemporal volumes to obtain 3-D spectra, modifying (e.g., adjusting, adaptively shrinking) coefficients of the 3-D spectra, and applying an inverse transform to obtain filtered spatiotemporal volumes.  Image blocks from the filtered spatiotemporal volumes may be aggregated (e.g., combined or averaged using adaptive or non-adaptive weights) to construct filtered video image frames.  Video image frames in some embodiments may DCT and Wavelet transforms are disclosed). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim. 

Regarding Claim 10, 
		The combination of Foi and Adelson further discloses applying the correction terms to the 25image frame to reduce the noise information. (Foi, [0093], discloses at operation 512, other operations may also be performed on the shrunk 3-D spectra (e.g., shrunk 3-D spectrum 708) for further processing or manipulation.  For example, in one embodiment, the spectral coefficients may be further modified using collaborative .alpha.-rooting or other techniques that sharpen and/or enhance the contrast in images by boosting appropriate ones of the spectral coefficients.  In other examples, image restoration, deblurring, sharpening, equalization, super-resolution, or other operations may be performed to further modify the coefficients of the shrunk 3-D spectra.  Whereas inaccurately modeled and/or sub-optimally suppressed noise often render enhancement and other operations ineffective, or worse, cause enhancement and other operations to degrade rather than improve images, near-optimal suppression of noise that may be achieved by embodiments of the disclosure may beneficially improve the efficacy of enhancement and other operations, as further illustrated herein; spectral coefficients are corrected to reduce noise in an image). Additionally, the rational and motivation to combine the references as applied in claim 1 apply to this claim.


		Furthermore, the combination of Foi and Adelson further discloses A system comprising: a memory component storing machine-executable instructions; and a processor configured to execute the instructions (Adelson, [0041], discloses processing component 110 comprises a processor, such as one or more of a microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device (PLD) configured to perform processing functions), a digital signal processing (DSP) device, etc. Processing component 110 may be adapted to interface and communicate with various other components of system 100 perform method and processing steps and/or operations, as described herein.  Processing component 110 may include a noise filtering module 112 configured to implement a noise suppression and/or removal operation such as discussed in reference to FIGS. 
2A-11B).  In one aspect, processing component 110 may be configured to perform 
various other image processing algorithms including scaling and/or converting 
image data, either as part of or separate from the noise filtering operation).   

Allowable Subject Matter
Claims 3-4 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 3-4 and 13-14: Claims 3 and 13 recite limitations – “for each column of the image frame, determining a standard deviation for the adjusted column mean values of the partitions;  25comparing the standard deviations to a threshold; and  3570052.1 542US03 P1601 19USO4wherein the updating comprises updating the column correction terms associated with the standard deviations less than the threshold” in combination with features of intervening claims 2 and 12 and base claims 1 and 11 are not disclosed by cited prior art references. Therefore, claims 3 and 13 are objected as allowable subject matter. Claims 4 and 14 are objected similarly by virtue of their dependency on objected base claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050281458 A1
US 5729631 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661